Name: 2014/736/EU: Commission Implementing Decision of 22 October 2014 correcting the Annex to Implementing Decision 2014/461/EU on a temporary derogation from Council Decision 2013/755/EU, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland
 Type: Decision_IMPL
 Subject Matter: tariff policy;  European Union law;  trade;  international trade;  fisheries;  America
 Date Published: 2014-10-23

 23.10.2014 EN Official Journal of the European Union L 304/102 COMMISSION IMPLEMENTING DECISION of 22 October 2014 correcting the Annex to Implementing Decision 2014/461/EU on a temporary derogation from Council Decision 2013/755/EU, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland (2014/736/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2013/755/EU of 25 November 2013 on the association of the overseas countries and territories with the European Union (Overseas Association Decision) (1), and in particular Article 16 of Annex VI thereto, Whereas: (1) In all the language versions of Commission Implementing Decision 2014/461/EU (2), part of the Order Number indicated in the table in the Annex to that Decision for the goods covered by the derogation from Decision 2013/755/EU was omitted. The complete Order Number should be 09.0691. (2) Operators in the Union cannot claim the benefit of the tariff quota without the exact Order Number entered in Box 39 of the Single Administrative Document referred to in Article 205(1) of Commission Regulation (EEC) No 2454/93 (3) in combination with the corresponding tariff treatment code in Box 36. (3) Implementing Decision 2014/461/EU entered into force on 15 July 2014 but applied retroactively from 1 January 2014. This Decision should therefore also apply retroactively from 1 January 2014. (4) In order to avoid unnecessary economic consequences for operators, it is necessary to ensure an imminent entry into force so that operators in the Union can claim the benefit of the tariff quota within the shortest delay. (5) Implementing Decision 2014/461/EU should therefore be corrected accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 In the table in the Annex to Implementing Decision 2014/461/EU, the Order Number 09.xxxx is replaced by 09.0691. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. Done at Brussels, 22 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 344, 19.12.2013, p. 1. (2) Commission Implementing Decision 2014/461/EU of 14 July 2014 on a temporary derogation from Council Decision 2013/755/EU, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland (OJ L 207, 15.7.2014, p. 20). (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1).